In a proceeding pursuant to CPLR article 78, inter alia, to compel the respondent Nassau County officers "to call in and/or establish a schedule for the retirement” of a debt due, petitioners appeal from a judgment of the Supreme Court, Nassau County, entered April 12, 1979, which, inter alia, dismissed the petition. Judgment affirmed, without costs or disbursements. An article 78 proceeding in the nature of mandamus does not lie unless the act sought to be compelled is ministerial, nondiscretionary and nonjudgmental, and is premised upon specific statutory authority mandating performance in a specified manner (see Matter of Stutzman v Fahey, 62 AD2d 1070; Matter of Posner v Levitt, 37 AD2d 331). The act here sought to be compelled— collection of a debt due from respondent Nassau County Bridge Authority to respondent Nassau County in connection with the construction of the Atlantic Beach Bridge—does not meet the above criteria. Titone, J. P., O’Connor, Gulotta and Margett, JJ., concur.